Exhibit (a)(1) NOMURA FUNDS CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND SENIOR FINANCIAL OFFICERS August 6, 2003 I. Covered Officers and Purposes of the Code This Nomura Funds Code of Ethics for Principal Executive and Senior Financial Officers (the “Code”) for the investment companies listed in Exhibit A (collectively, “Funds” and each, “Company”) applies to the Company’s Principal Executive Officer and Senior Financial Officers (the “Covered Officers”), each of whom is set forth in Exhibit B, for the purpose of promoting: • Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; • Full, fair, accurate, timely and understandable disclosure in reports and documents that a registrant files with, or submits to, the Securities and Exchange Commission (“SEC”) and in other public communications made by the Company; • Compliance with applicable laws and governmental rules and regulations; • The prompt internal reporting of violations of the Code to an appropriate person or persons identified in the Code; and • Accountability for adherence to the Code. Covered Officers should adhere to a high standard of business ethics and should avoid placing themselves in a“compromising position” where their interests may be, or appear to be, in conflict with those of the Company and its shareholders. II. Covered Officers Should Handle Ethically Actual and Apparent Conflicts of Interest A Covered Officer must not engage in any activity that could result in an actual, potential or perceived conflict of interest. Such a “conflict of interest” arises if a Covered Officer represents the Company in any activity or transaction and the personal interests of the Covered Officer might affect his or her ability to represent the Funds’ interests fairly and impartially. A Covered Officer must not knowingly and voluntarily permit himself or herself to be placed in a position where his or her interests may become adverse to the Funds. Certain conflicts of interest arise out of the relationships between Covered Officers and the Company and already are subject to conflict of interest provisions in the Investment Company Act of 1940 (“Investment Company Act”) and the Investment Advisers Act of 1940 (“Advisers Act”). For example, Covered Officers may not individually engage in certain transactions (such as the purchase or sale of securities or other property) with the Company because of their status as “affiliated persons” of the Company. The compliance programs of the Funds and their investment manager, Nomura Asset Management U.S.A. Inc. (“NAM-USA”), are designed to prevent, or identify and correct, violations of these provisions.
